            Case 1:20-cv-22893-KMM Document 1 Entered on FLSD Docket 07/14/2020 Page 1 of 2
mev.l02002)GenemlDocument
                                                          U NITED STATESD ISTRICT C OURT
                                                                Southern D istrictofFlorida
                                                     CaseNumber:

                                                                                                            FILED BY                   .C,
              >                          ) '(
                                                                                                                  JUL l3 2220
                                                                                                                   ANGELA E.NOBLE
                                                Piaintiffts)                                                      CLERK U.S.D1ST.cT.
                                                                                                                 s.D.OFFLA.-FI LAUD.



-
..  ypmm lX-zuz. rvxw'-
                      we
             r cctwr                        -        -s


                                                Dejyrjdm jjgj

                                                     l

                                                     #                      .
                                                                            Cvm (om #
                                                                        s opooc zyzv

                  1, ' -zN              *   V/                               plaintiffordefendant,intheabovestyiedcause,
            tz.                        (V- #.,W.
                                            z' 5                    -       , 'f .               -          . r. - .
                          Y*                                                                      4:.
                                   I            . t         .tsti             '                              ,         ,-svs

       Kkuw     .                                              '                  .                         h .$            Fm 2,61
    e . jw .t.                                  .-,                     :yacu,
                                                                             'a                                 .          a
    .
               uj.
                 s                                   ,                                        -         .              .
                                                                                                                       é
        .     .                                 &*                                      .


                      '
                               .                V          a.       ;         ,        .w               .                         s.


<z                   1-
   Case 1:20-cv-22893-KMM Document 1 Entered on FLSD Docket 07/14/2020 Page 2 of 2
(Rev.10/2002)GeneralDocument                      '




                                        Certincate ofSenrice

I'                               .            , certify thatonthisdate            .atrue copy

oftheforegoing documentwasm ailed to:
                                                     namets)andaddresstes)




      By:
       O
      Pri ed ortyped nnme ofFller                        Sig t'
                                                              ure ofFiler
                                                               z'aq.N7       xt    v
      FloridaBarNumber                                   E- ai1address

      PhoneNumber                                       FacsimileNum ber

      StreetAddress'

      City,State,Zip Code
